BUSSEY, Presiding Judge.
On the 27th day of May, 1965, petitioner, Kenneth John Cody, filed in this Court an application seeking his release from confinement in the State Penitentiary at Mc-Alester, Oklahoma, where he is currently imprisoned by virtue of a judgment and sentence rendered against him in the District Court of Oklahoma County, Case No. 26106.
To this petition respondent has filed a demurrer for the reason that the same fails to state a cause of action, and more particularly for the specific reason that all of the matters alleged in plaintiff’s petition are matters properly reviewable only by appeal and do not state grounds sufficient to invoke the jurisdiction of this Court on application for writ of habeas corpus.
We observe that most of the grounds upon which petitioner seeks his release were presented to this Court and fully discussed in Cody v. State, Okl.Cr., 376 P.2d 625.
On the record before us and pleadings filed in the instant cause, we are of the opinion that respondents demurrer should be, and the same is hereby sustained, and the application for writ of habeas corpus is accordingly dismissed. Demurrer sustained. Application for writ of habeas corpus dismissed.
NIX and BRETT, JJ., concur.